DETAILED ACTION
This Action is in response to Applicant’s response filed on 07/08/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Onishi (US 2019/0011374 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian (“Automatic surface defect detection for mobile phone screen glass based on machine vision”) in view of Onishi (US 2019/0011374 A1) and in further view of  Ise (US 2018/0103214 A1).

Consider claims 1 and 12, Jian discloses a defect inspection system for a specimen, the system comprising: 
an image sensor configured to capture a target image of the specimen (figure 4; section 3.1. image acquisition), the specimen comprising a flat portion and a curved portion extending from the flat portion along a first direction and having a curvature (abstract; mobile phone screen glass), the target image comprising a first area corresponding to the flat portion of the specimen (figures 1, 2 and 6-7) and a second area corresponding to the curved portion of the specimen (figures 1, 2 and 6-7; for example, see chip and dirt on the curved portions of figure 1, part b and c); and 
a defect inspection device configured to determine a defect of the specimen based on the target image (see figure 3, mobile phone screen glass compared to the template; see section 3. Automatic defect detection system for MPSG).
Jian fails to specifically disclose the defect inspection device comprising an image editor configured to detect the second area based on a difference in at least one of brightness, color, and 
In related art, Onishi discloses an image editor configured to detect the second area based on a difference in at least one of brightness, color, and saturation between the first area.  (figure 8A; paragraph 71-77: A difference image between the two images is binarized to acquire a second light region image. In the target region of the second light region image, regions where the second captured image is lighter than the second reference image and that satisfy a predetermined condition are acquired as second light regions. The values of pixels in the second light region 824 are “ 1 , " and the values of pixels in the other region are “0.”  Further, Onishi discloses the computer displays one of the captured images on its display such that defect regions, first dark regions that are irrelevant to the defect regions and second light regions that do not overlap with the defect regions are displayed in different colors on the target region 90.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Onishi into the teachings of Jian to effectively enable an operator to easily be aware of how defects have been detected.
Furthermore, in related art, Ise discloses the defect inspection device comprising an image editor configured to enlarge a width of the second area along the first direction by a resize ratio.  (see at least paragraphs 184-185; figure 16)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ise into the teachings of Jian and Onishi to effectively perform resize processing on image data.

claim 20, Jian, as modified by Ise, discloses the claimed invention wherein the specimen comprises a cover glass on a display panel. (figures 1, 2 and 6-7)

Allowable Subject Matter
Claims 2-11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-14 are allowed.  Neither Jian, Ise or Onishi, either alone or in combination, discloses “capturing a target image of the specimen, the specimen comprising a flat portion and a curved portion extending in a first direction from the flat portion and having a curvature with respect to a second direction crossing the first direction; extracting a first area corresponding to the flat portion and a second area corresponding to the curved portion from the target image; enlarging a width of the second area corresponding to the first direction to generate an inspection image; and-5- 114177410.2Appin No. 16/553,920Amdt date July 8, 2021Reply to Office action of April 15, 2021determining whether the specimen is normal based on the inspection image, wherein the generating of the inspection image comprises: enlarging the width of the second area by a resize ratio to generate a resized area; and combining the first area with the resized area.”





Relevant Prior Art Directed to State of Art
Sung (KR101775458 B1) is relevant prior art not applied in the rejection(s) above.  Sung discloses a curved display align inspection system (IDS).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665